 42DECISIONSOF NATIONALLABOR RELATIONS BOARDDetroit Stereotypers&Electrotypers Union No. 9, In-ternational Stereotypers&Electrotypers Union ofNorth America,AFL-CIOand Bell Printing PlateCompany and Detroit Lithographers&Photoengrav-ers International Union LocalNo. 12-P,Lithogra-phers and Photoengravers InternationalUnion,AFL-CIO.' Case 7-CD-258April 3, 1972DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING,JENKINS,AND KENNEDYThis is a proceeding pursuant to Section 10(k) ofthe National Labor Relations Act, as amended, fol-lowing a charge filed by the Employer, Bell PrintingPlate Company, alleging that Detroit Stereotypers &Electrotypers Union No. 9, International Stereotypers& Electrotypers Union of North America, AFL-CIO,had violated Section 8(b)(4)(D) of the Act. A hearingwas held August 26, 27, and 31, and September 1 and2, 1971, before Hearing Officer Marc M. Pekay. Allparties appeared at the hearing and all were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Thereafter, all parties filed briefs insupport of their respective positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of the hearing officer made at the hear-ings are free from prejudicial error. They are herebyaffirmed.Upon the entire record in this proceeding, theBoard makes the following findings:ITHE BUSINESSOF THE EMPLOYERBell Printing Plate Company is a Michigan corpo-ration with a plant in Detroit which makes printingplates and some reproduction material from originals.During the calendar year ending December 31, 1970,itshipped printing plates, mats, proofs, and othergoods valuedin excessof $50,000 directly to custom-ers outside the State of Michigan from its plant inDetroit,Michigan. We find that the Employer is en-gaged in commerce within the meaning of the Act andthat it will effectuate the purposes of the Act to assertjurisdiction herein.1The names of the labor organizations appear as amended at the hearingII.THE LABOR ORGANIZATIONS INVOLVEDThe labor organizations involved are labor organi-zations within the meaning of Section 2(5) of the Act.IIITHE DISPUTEA. Background and Facts of the DisputeBefore 1968 the majority of the Employer's workconsisted of the production of electrotype printingplates, for use in flatbed presses, which were made byemployees represented by the Electrotypers. Begin-ning in 1966, however, the Employer started to receiveorders for reproduction proofs, faithful reproductionsmade from a photoengraving plate which may be usedin turn for producing other photoengraving plates andhave a distinct advantage over the plates themselvesfor shipping purposes. All proofs were made by theelectrotypers from 1966 to 1968 on Vander Cookpresses. In August 1968 the Employer purchased thephotoengraving department of the Detroit GravureCorporation and moved it to its own plant, retainingall employees and assuming Detroit Gravure's con-tractwith the Photoengravers. Since 1968 and thepurchase of Detroit Gravure, both the electrotypersand the photoengravers have made reproductionproofs. Around 1969 customers began requesting longruns of over 100 reproduction proofs which could notbe printed economically on the Vander Cook presses;some of these runs in excess of the Employer's capaci-ty were subcontracted to Pollak Printing, which hadan automatic Heidelberg press. In 1968, 1969, and1971, the Employer met with representatives of thePrinting Pressmen's Union and the Electrotypers Un-ion to discuss the possibility of the Pressmen sup-plying a printer to operate an automatic press it wasconsidering purchasing. The Pressmen refused. InApril 1971 the Employer discovered that one of itsemployees, a member of the Photoengravers, had pre-viously been a printing pressman with experience inoperating a Heidelberg press. It purchased a Heidel-berg press and installed it in the photoengraving de-partment. Since then it has been used for most longruns under the jurisdiction of the Photoengravers.Thereafter the Electrotypers sought to have the op-eration of the Heidelberg press and all proofing workassigned to it. A series of letters from the Electrotyp-ers to the Graphic Arts Association of Michigan andto the Employer asserted that the work was coveredby its collective-bargaining agreement and requesteda meeting of the conciliation committee provided forin the contract as a means of resolving disputes. Thegeneral manager of the Association replied by letterthat both contracts, those of the Photoengravers andtheElectrotypers,provided for jurisdiction over196 NLRB No. 9 DETROIT STEREOTYPERS UNION NO. 943proofing and that arbitration of separate sections ofseparate contracts could result in conflicting awardsand suggested resolution of the dispute by the Na-tional Labor Relations Board under Section 10(k) ofthe Act. The Electrotypers responded that it had notthreatened to picket, that it was merely request-ing implementation of the collective-bargainingagreement's provision for a conciliation committee toresolve disputes and that, absent an agreement to ar-bitrate, it would picket to secure enforcement of thearbitration clause of the contract.Thomas Bonino, the Employer's president, testifiedthat on May 24, 1971, he talked on the phone with theElectrotypers President Hein who threatened to strikeand picket unless he signed an agreement to arbitratethe dispute and to revert to the work assignments asthey existed before May 18 pending such arbitration.Bonino refused to sign the agreement and the nextday, May 25, the electrotypers picketed the plant withsigns that alleged that the Employer had refused toarbitrate. On the 25th Bonino signed an agreement toarbitrate, though without agreeing to revert to workassignments as they existed before May 18, and thepicketing ceased.B. The Work in DisputeThe work in dispute consists of all proofing fromoriginal photoengraving plates printed on the Heidel-berg press or otherwise.C. The Contentions of the PartiesThe Respondent contends that it did not violateSection 8(b)(4)(D) of the Act and that its actions al-legedly in violation thereof, including the picket line,were directed only toward persuading the Employerto comply with the arbitration clause of their collec-tive-bargaining agreement. The Respondent furthercontends that the proofing work in dispute tradition-ally has belonged to its members, that they are capa-ble of performing it, that the introduction of newequipment (the Heidelberg press) should not operateto oust them from their jobs, and that its memberscould be trained to operate the new equipment.The Photoengravers contends that its contractclearly covers the work in dispute, that it had beencertified as collective-bargaining representative of theemployees performing the work in question and thatthe work was covered by the certification, that aninterunion agreement between the parent Internation-als is binding on the locals here and concedes thework to the Photoengravers' members, and that theEmployer's assignment and the factors of skill, effi-ciency, area and industry practice, and traditional ju-risdictional claims all support an award of the workin dispute to employees it represents.The Employer urges much the same arguments asthe Photoengravers and also contends that the workin dispute should be assigned to its employees who arerepresented by the Photoengravers.D. Applicability of the StatuteThe charge alleges violations of Section 8(b)(4)(D)of the Act. The Respondent, by its president, sent aseries of letters to the Employer and to the GraphicArts Association of Michigan, of which the Employerisa member, claiming that the work in dispute laywithin its jurisdiction and requesting that its assign-ment be arbitrated pursuant to the terms of its collec-tive-bargaining agreement with the Employer. TheEmployer refused to arbitrate and the Graphic ArtsAssociation replied that such arbitration might not befinal, since the same work was covered in a separatecollective-bargaining agreement between the Employ-er and the Photoengravers, which could give rise toconflicting arbitration awards in favor of both Un-ions. The Employer's president, Bonino, testified that,on May 24, 1971, he received a telephone call fromRespondent's President Hein during which Heinthreatened to strike and picket unless Bonino signedan agreement to arbitrate the dispute and to reassigncertain work to Respondent's members pending arbi-tration. Bonino refused and the next day, May 25,Respondent's members struck and picketed the Em-ployer. The strike and picketing stopped when Boninosigned an agreement to arbitrate the dispute, thoughwithout agreeing to an interim assignment of the workto Respondent's members pending arbitration.Based on the entire record we conclude that thereis reasonable cause to believe that there has been aviolation of Section 8(b)(4)(D) of the Act and that thedispute is properly before the Board for determina-tion.E.Merits of the Dispute1.Board certificationsThe Photoengravers contends that in October 1948itwas certified by the Board as collective-bargainingrepresentative of photoengraving employees of theEmployer's predecessor in Case 7-UA-1648.2 Contra-ry to the Photoengravers contention, however, thatcase did not involve a question concerning represent-ation but was a union-shop referendum under Section9(e)(1) of the Act, since amended to eliminate suchreferenda. The purpose of union-shop referenda wasto determine whether or not employees wanted their2 Not published in NLRB bound volumes. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion to enter into a type of union-security agreementpermitted by the proviso to Section 8(a)(3). It did notauthorize a union to act as collective-bargaining rep-resentative, and Board certification of the results isnot tantamount to certification of a collective-bar-gaining representative in an appropriate unit underSection 9(c) of the Act.See Baker Ice Machine Compa-ny, 86 NLRB 385.2.Collective-bargaining agreementsBoth the Electrotypers and the Photoengravershave collective-bargaining agreements with the Em-ployer covering the proofing work in dispute. Addi-tionally,however, the Photoengravers contract,article 2, section 3, assigns jurisdiction of "operationof presses for production" to that Union, and to theextent that the Heidelberg press is used for productionwork this factor favors its assignment to the photoen-gravers. Otherwise, however, we find y•'hat the collec-tive-bargaining agreements favor the claims of neitherUnion.3. InterunionagreementsArticle III of the Electrotypers collective-bargatn-ing agreementwith the Employer expressly incorpo-rates and binds the parties to the general laws of theInternational Stereotypers and Electrotypers Union.The Photoengravers contends that the Respondentand the Employer thereby bound themselves to a 1936craftagreementbetween the Photoengravers andRespondent's parent Internationalswhich provides inpertinent part that "all work performed on Photo-engravingsproperly belongs to and is conceded to themembers of the Photo-Engravers' Union ...... Exam-ination of the "Constitution, By-Laws and GeneralLaws" ofthe InternationalStereotypers and Electro-typersUnion. however, indicates that craft agree-ments arecontained in a section separate and apartfrom the bylawsand generallaws and we concludethat they are not consideredgenerallaws and were notexpressly incorporated into the contract between theEmployer and the Respondent. Nonetheless,it is un-contested, and we conclude, that the agreement wasvalid and is currently recognized. It is further uncon-tested that the work in dispute is performed on pho-toengravings. This factor favors assignment of thework in dispute to the employees represented by thePhotoengravers.4.Company and industry practiceThe evidence in the record as to both employer andindustry practice is somewhat contradictory. Al-though, as Respondent asserts, the record indicatesthat the practice among members of the Graphic ArtsAssociation having a contract with Respondent (atleast with the exception of the Employer) is to haveproofing performed by the Respondent's members,the record also indicates that the Employer is the onlymember of the Association to employ both electrotyp-ers and photoengravers; therefore, this fact is of littleor no significance.The Employer's president, Bonino, testified that be-fore the introduction of the Heidelberg press in oraround May 1971, proofing work was done by boththe photoengravers and the electrotypers, with theelectrotypers proofing 50 to 75 per cent of the "KMart" account and about half of the "Yankee" ac-count. Cox, the electrotypers; foreman, testified thatall proofing of the "K Mart" account was done byelectrotypers to the best of his knowledge; he conced-ed, however, that the photoengravers could have per-formed proofing of which he was not aware.Respondent's president from approximately 1967 to1969 testified that all reproduction proofing was per-formed by electrotypers from 1968 to 1970. This iscontradicted by the testimony of Bonino and anotherof Respondent's own witnesses (Cox, who concededon cross-examination that the photoengravers haddone proofing of plates from the beginning), both ofwhom were in better positions to know. The recordalso establishes that some of the reproduction proof-ing now performed on the Heidelberg press was previ-ously subcontracted out to Pollak Printing as theoccasion demanded. Neither photoengravers norelectrotypers customarily operate a Heidelberg press.As the record suggests that the Employer's pastpractice was to apportion proofing work based onwhat it considered to be the dictates of a given situ-ation and that portions of it were subcontracted out,we find that this factor supports neither Union's claimto all proofing work. Similarly, industry practice inthe area is of little help because the record indicatesno other employer with both photoengravers and elec-trotypers. Nor are these factors of any great assistancein relation to assigning the operation of the Heidel-berg press, as distinguished from the work performedon it.5. Skills, efficiency, and availability of craftsmenMaking reproduction proofs from photoengrav-ings is not a traditional electrotyper skill and the elec-trotyper apprenticeship program does not providetraining in this area. There are individual electrotyp-erswho are highly skilled at making reproductionproofs, as the Employer concedes. The Employer as-serts, however, that there is no sizable pool of trainedelectrotyper-proofers from which it may draw, in con-trast to the situation with respect to photoengravers. DETROIT STEREOTYPERSUNION NO. 9The Employer also contends that on the average theelectrotypers' work is inferior to the photoengravers'both as to speed and quality, in large part becauseproofing is a recognized branch of photoengraving.Photoengraver apprentices receive extensive trainingin proofing and photoengraver proofers specialize init.The Employer contends that photoengravers attaina higher level of performance than electrotypers whomust learn proofing without benefit of a formal train-ing program.The Employer's president, Bonino, testified that thephotoengravers' proofing was consistently of higherquality, that they performed the work more rapidlyand hence more economically, that there were few orno complaints about their work in contrast with thatperformed by electrotypers, and that, although theEmployer had lost accounts or been forced to subcon-tract out work performed by electrotypers because ofquality deficiencies, there were no such problems inconnection with the reproduction proofing performedby photoengravers. Electrotyper witnesses testifiedthat there were a number of skilled electrotyper-proofers, that there had been no recent complaints bythe Employer about the quality of electrotyper proof-ing, and that they were not aware of any accounts lostor subcontracted out because of the quality of theelectrotypers' reproduction proofing.Bonino, the Employer's president, testified that op-eration of the Heidelberg press was assigned to thephotoengravers because one of its members had pre-vious experience operating such a press and none ofthe electrotypers had such experience. Respondentcontends that a second photoengraver is being trainedto operate this press and that an electrotyper couldhave been selected for such training in his place. How-ever, Bonino testified that the photoengraver is beingtrained in his spare time and since the photoengraverswork on the second floor, while the electrotypers workon the first floor, coordination of such a training pro-gram for an electrotyper would be impractical. TheRespondent further contends that an electrotypercould have been trained by the Pressmen's Union,which has offered to do so, and thus there was nonecessity to make the original assignment to the pho-toengravers. It clearly appears from the record, how-ever, that the training process would be lengthy,conceivably requiring as much as 4 years, the lengthof thePressmen's apprenticeship program. The presi-dent of the Pressmen's Union testified it would takemuch less time to train someone already working inthe industry, but that this advantage would be offsetto some extentby the fact that the electrotypers work-ing for the Employer are older men. Other testimony,though hearsay, put the training period at 6 monthsif the trainee were able to devote his full time to it.We conclude from the foregoing that the factors of45skill, efficiency, and availabilityof craftsmen favor anaware of thework in disputeto photoengravers.6. Job lossesIt appears from the record that electrotyping is adeclining industry and that therc has been a continualdecrease over the years in the demand for electrotyp-ers to practice traditional skills. Respondent contendsthat award of the work in dispute to photoengraverswill cost electrotypers jobs and that the work previ-ously had been performed by electrotypers. The rec-ord supports these contentions to varying degrees.Thus it is clear that at least part of the work nowperformed by photoengravers was performed by elec-trotypers and that there has been a net decrease inproofing work by electrotypers since the installationof the Heidelberg press and the assignment of most,if not all, longrun proofing to photoengravers. How-ever, although an electrotyper-proofer was laid off inFebruary 1971, no electrotypers were laid off betweenthe advent of the Heidelberg press and September1971 when the hearing was held-this,of course, is noguarantee for the future. Additionally, the record in-dicates that some of the work now performed in theplant was previously subcontracted out and that evenbefore the installation of the Heidelberg press proof-ing was performed by both electrotypers and pho-toengravers. Further, the Employer asserts that sincethe Electrotypers is unable to provide anyone capableof operating the Heidelberg press, an award of itsoperation to electrotypers will be futile as it will onceagain be required to subcontract work out, resultingin a net decrease in work for all employees.It is apparent from the foregoing that an assign-ment of the work in dispute to either craft may havea detrimental effect upon the jobs of the other.CONCLUSIONSBased on the entire record and after full considera-tion of all relevant factors, we shall assign the work indispute to the photoengravers. We reach this conclu-sion particularly in view of the Employer's preference,the greater average skill of the photoengravers, theavailability of trained craftsmen, and the fact that theonly employee capable of operating the Heidelbergpress, a photoengraver, was assigned to it. The recordclearly establishes that none of the electrotypers pos-sesses this skill nor could an electrotyper be trained inthe press' operation in a reasonable amount of time.In making this determination we are assigning thedisputed work to employees who are represented byDetroit Lithographers & Photoengravers Internation-alUnion Local No. 12-P, Lithographers and Pho- 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDtoengravers InternationalUnion, AFL-CIO, but notto that Unionor its members. .DFTERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following determination of the dispute:1.Employees employed by Bell Printing PlateCompany, Detroit, Michigan, who are currently rep-resented by Detroit Lithographers & PhotoengraversInternationalUnion Local No. 12-P, Lithographersand PhotoengraversInternationalUnion, AFL-CIO,are entitled to all proofing from original photoengrav-ing platesprinted on the Heidelberg press or other-wise.2.Detroit Stereotypers & Electrotypers Union No.9, International Stereotypers & Electrotypers UnionofNorth America, AFL-CIO, is not, and has notbeen, entitled by means proscribed by Section8(b)(4)(D) of the Act to force or require the Employerto award the above work to its members or to employ-ees it represents.3.Within 10 days from the date of this Decision andDetermination of Dispute, Detroit Stereotypers &Electrotypers Union No. 9, International Stereotypers& Electrotypers Union of North America, AFL-CIO,shall notify the Regional Director for Region 7, inwriting, whether it will or will not refrain from forcingor requiring the Employer, by means proscribed bySection 8(b)(4)(D), to award the work in dispute to itsmembers or to employees it represents rather than toemployees represented by the Photoengravers.